Citation Nr: 0606974	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and nephew


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to September 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim of 
entitlement to service connection for a back disorder.  

In December 2005, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

In February 2006, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  These 
provisions include enhanced duties to notify and assist 
claimants.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

The veteran contends that he is entitled to service 
connection for a back disorder that was incurred during his 
period of active duty service in 1943.  During the December 
2005 Travel Board hearing before the undersigned, the veteran 
testified that he received treatment for the back at a VA 
facility in Panama City, Florida for approximately four or 
five years.  He further testified that he received treatment 
for the back from Dr. M. X. Rohan and that the most recent 
treatment was received approximately three to four months 
prior to the Travel Board hearing.  At the time of the 
hearing, these records had not been obtained and associated 
with the claims file.  

At the conclusion of the Travel Board hearing, the 
undersigned stated that the record would be held open for a 
period of 60 days to allow the veteran, with the help of his 
representative, to obtain any VA medical treatment records 
and any outstanding non-VA medical records from Dr. M. X. 
Rohan and submit them for VA review.  

To date, the medical treatment records dated in September and 
October 2004, from Dr. M. X. Rohan, which were identified 
during the hearing, have been received by VA; however, the 
referenced VA medical treatment records have not been 
received by VA.  In fact, the record does not contain 
correspondence indicating that VA medical records pertaining 
to treatment for a back disorder were ever requested.  
Consequently, the issue must be remanded to provide the RO 
with an opportunity to obtain the records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should consider the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  

In view of the foregoing and in consideration of VA's duty to 
assist the veteran with the claim, on Remand, the RO should 
take the appropriate steps to obtain any outstanding medical 
records that are pertinent to the claim of entitlement to 
service connection for a back disorder, to include the VA 
medical records that were identified during the Travel Board 
hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for symptomatology 
associated with a back disorder.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, 
which are not already associated with the 
claims file, and have them associated 
with the claims file.  

Importantly, the RO should contact the 
appropriate VA facility located in Panama 
City, Florida and request all of the 
veteran's medical treatment records that 
are pertinent to the claim on appeal.  
The RO should also contact Dr. M. X. 
Rohan and request any outstanding medical 
records that are pertinent to the claim 
on appeal and that have not already been 
obtained and associated with the claims 
file.  

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  The veteran 
should be notified of unsuccessful 
efforts in this regard, so that he is 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  The RO should readjudicate this 
claim, and if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

